Citation Nr: 0305443	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-14 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for residuals of an 
injury of the right first metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella. Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland (RO).  The Board remanded this matter to the RO in 
December 1999 for additional development.  The RO complied 
with the remand instructions and has returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the medical evidence establishes 
that the veteran's residuals of right ankle injury are not 
related to his period of active service. 

3.  The preponderance of the medical evidence establishes 
that the veteran's residuals of left ankle injury are not 
related to his period of active service. 

4.  The preponderance of the medical evidence establishes 
that the veteran's residuals of an injury of the right first 
metatarsal are not related to his period of active service. 


CONCLUSIONS OF LAW

1.  A right ankle injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002).

2.  A left ankle injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002).

3.  An injury of the right first metatarsal was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the discussions in the January 1998 rating decision, 
April 1998 Statement of the Case, and April 2001, June 2001, 
and October 2002 Supplemental Statements of the Case. 

In the rating decision, the veteran was informed of the basis 
for the denials of service connection.  In the Statement of 
the Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunities to 
present evidence and argument in support of his claims.  
Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
VA clinical records and afforded the veteran VA examinations.  
The RO also considered numerous private medical reports and 
opinions.  The Board also remanded this matter for additional 
development that was accomplished by the RO.  The veteran did 
not request a personal hearing.  Therefore, the Board finds 
that the RO has done everything reasonably possible to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id. 

The veteran alleges that he incurred the claimed disabilities 
when he fell from a training platform during active service.  
In a February 1989 statement, the veteran alleged that he 
fell from a three-story training platform in August 1971.  At 
that time, he injured many parts of his body, including his 
ankles.  He also had further injuries due to several 
subsequent falls on uneven training fields.

The veteran's service medical records show that he presented 
in August 1971 with complaints regarding the right foot and 
knee.  No findings related to the foot were documented.  The 
veteran presented in June 1972 with complaint of pain and 
tenderness of the right first metatarsal.  The impression was 
fracture of the large sesamoid bone and the veteran was 
placed in a short walking cast.  However, the subsequent x-
ray report was negative for a fracture.  The remainder of the 
service medical records show no injury or disability of the 
feet or ankles.  The separation examination contained no 
complaints or findings regarding the ankles or feet.

Records from the Ohio State University Hospital show that the 
veteran presented in April 1976 with complaint of recurrent 
swelling of the left ankle due to a mild sprain one week 
earlier.  The x-ray report disclosed soft tissue swelling 
over the lateral malleous, but no fracture or dislocation.  
The veteran was seen again for recurrent swelling and pain in 
November 1976.  He was assessed with minimal swelling, left 
ankle, secondary to injury.

In January 1977, the veteran reported swelling and tenderness 
of both ankles since an injury in service.  Physical 
examination found slight tenderness over the lateral aspects 
of both ankles.  The veteran was assessed with resolving old 
inversion injury of both ankles with ligamentous injury.  In 
December 1977, the veteran complained of left ankle pain and 
edema due to a work injury the previous month.  He was 
assessed with a possible nonstable left foot.  A May 1978 x-
ray report of the left ankle was negative.  The impression 
was minor ankle sprain, no unstable ankle or fracture.  

In April 1979, the veteran complained of left ankle pain 
after playing basketball and was assessed with ankle sprain.  
From March through May 1981, the veteran was followed for a 
right ankle fracture.  The x-ray report identified a fracture 
of the distal fibular shaft, with a small amount of 
periosteal new bone adjacent to the fracture site and 
osteoporosis of the fibula.  

At September 1981, July 1982, September 1984, September 1986, 
and February 1991 VA examinations, the veteran complained of 
swelling and pain of the ankles.  At the September 1981 
examination, the examiner observed instability, loss of 
motion, and swelling of the right ankle.  The veteran was 
assessed with instability of the right ankle secondary to 
fracture.  In September 1986, the x-ray report of the left 
ankle found a small anterior osteophyte off the articular 
surface of the distal tibia.  The x-ray report of the right 
ankle revealed extensive bone formation and slight distersion 
of the distal aspect of the fibula, probably secondary to old 
trauma.

In a January 1993 letter, Steven D. Heyman, D.P.M., wrote 
that he had seen the veteran the previous month for his 
ankles.  The goals were to relieve the pain and to stabilize 
the ankles.  At a May 1995 VA orthopedic examination, the 
veteran dated his bilateral ankle complaints to 1971 when he 
fell from a platform soon after joining the Army.  However, 
he was somewhat unclear as to the specific injuries he had 
sustained.  He claimed that he had injured many parts of his 
body, including the ankles.  The x-ray report of the left 
ankle was negative.  The x-ray report of the right ankle 
showed significant post-traumatic degenerative joint disease 
with widening of the mortise.  The veteran was diagnosed with 
chronic bilateral ankle sprains and post-traumatic 
degenerative joint disease of the right ankle.

Treatment records from Roger J. Masser, D.P.M., show that the 
veteran was seen in December 1992 for bilateral ankle pain 
and assessed with bilateral sprains, synovitis, and pes 
planus.  He was also seen in April 1996 with pain of the 
right ankle and dorsum of the right foot.  Orthotics for 
degenerative joint disease were prescribed.  In an April 1996 
statement, the veteran reported that he had told Dr. Masser 
that he broke his right foot and ankle in service.  He also 
told him that he had injured the left foot and ankle.  VA 
clinical records show that the veteran was seen for bilateral 
ankle pain in April 1996.

At a June 1996 VA orthopedic examination, the veteran gave a 
history of bilateral foot pain that could have started with a 
right ankle/foot fracture in 1973.  He continued to have 
prominent pain and swelling of both feet, right greater than 
left.  The x-ray report of the right foot showed some bony 
debris present at the ankle due to previous injury, and a 
small plantar spur on the calcaneus.  The veteran was 
diagnosed with chronic left ankle/foot sprain, and status 
post right ankle fracture with widening of the mortise and 
mild post-traumatic degenerative joint disease.

In a January 1997 report, Dr. Masser wrote that he had 
examined the veteran for bilateral ankle pain and pain in the 
dorsum of the right foot.  The veteran had reported 
continuous pain in these areas since an injury in service.  
Physical examination found pain and decreased range of motion 
of the ankles and metatarsal joint of the right foot.  The 
veteran was assessed with significant degenerative joint 
disease, especially to the right ankle, which was secondary 
to an old injury which was consistent with the injury that 
the veteran sustained in service.

In October 1997, Kenneth Abram, D.P.M., wrote that the 
veteran was a recent patient.  The veteran had been seen 
post-traumatically for a wound of the right toe that was 
surgically corrected.  It was noted that the veteran had 
chronic ankle pain and chronic right first 
metatarsophalangeal joint pain.  Upon x-ray, fracture of the 
right tibial sesamoid and bilateral ankle degenerative 
changes were observed.  Dr. Abram found that the degenerative 
changes and the fractured sesamoid were consistent with an 
injury that had taken place in 1972.  

In June 2002, the veteran was examined by two VA orthopedic 
examiners.  At the first examination, the examiner noted that 
no ankle or right foot injuries were noted in service.  
Rather, the veteran had no complaints until 1976.  The 
examiner assessed the veteran with chronic bilateral ankle 
sprain and chronic right foot sprain.  The examiner opined 
that it was more likely than not that the bilateral ankle and 
right foot conditions were not related to service.

At the subsequent examination, the examiner reported that he 
had extensively reviewed the claims folder and that no ankle 
injury was documented in the service medical records.  The 
current x-ray reports showed a normal left ankle and right 
foot, and a possible old fracture of the right ankle.  The 
veteran was assessed with bilateral chronic ankle sprain, pes 
planus, and old trauma to right ankle, etiology undetermined.  
The examiner found that the degenerative joint disease was 
that of a 45 year old man who had been active all of his 
life.  The examiner opined that the veteran's ankle and right 
foot injuries did not occur during active service.

In a May 2001 letter, Jonathan B. Feibel, M.D., stated that 
the veteran was diagnosed with bilateral ankle degenerative 
joint disease and degenerative joint disease of the right 
great toe.  These disabilities were the result of many falls 
and a right ankle fracture sustained during military duty.  
In a July 2002 letter, Dr. Feibel discussed the veteran's 
current symptoms and wrote that, based on the records he had 
reviewed, he believed that the veteran's arthritis and 
injuries were related.

As to the right ankle, the Board finds that a preponderance 
of the evidence is against an award of service connection.  
The service medical records are completely devoid of any 
objective findings of a right ankle disability.  In fact, the 
record contains no evidence of a right ankle disability until 
the veteran sustained a right ankle fracture in March 1981.  
The Board acknowledges that the veteran believes that his 
right ankle disability is due to an injury that he sustained 
soon after his entrance into active service.  However, the 
service medical records, as well as the post-service medical 
records, contain no complaints of a right ankle disability 
until the fracture in 1981, several years after the veteran's 
discharge from active service.

The Board also finds that the opinions of the VA examiners 
outweigh those of the private physicians because the opinions 
are based upon a complete and accurate review of the record.  
Drs. Masser, Abram, and Feibel related the veteran's current 
right ankle disability to his period of active service 
because they clearly believe that he sustained a right ankle 
fracture in service.  The doctors are apparently unaware that 
the veteran fractured his right ankle in 1981.  As their 
opinions are based upon an inaccurate medical history, the 
Board cannot accord them much probative value.  Accordingly, 
service connection for the residuals of a right ankle injury 
is denied.

As to the left ankle, the Board also finds that a 
preponderance of the evidence is against a grant of service 
connection.  The service medical records are completely 
devoid of any complaints or findings regarding the left 
ankle.  The first medical evidence of a left ankle disability 
was a sprain incurred in April 1976.  Thereafter, the veteran 
was seen for repeated sprains, often related to sport or work 
injuries.  No medical evidence at that time related these 
sprains to the veteran's period of active service.

Again, the opinions of the private physicians are based upon 
their erroneous belief that the veteran sustained a left 
ankle injury in service.  Therefore, the Board finds that the 
opinions of the VA orthopedic examiners should be afforded 
more probative weight.  Accordingly, service connection for 
the residuals of a left ankle injury is denied.

Finally, the Board finds that a preponderance of the evidence 
is against an award of service connection for residuals of an 
injury of the right first metatarsal.  While the service 
medical records reflect that the veteran was seen for pain 
and tenderness of the right first metatarsal, the x-ray 
report was negative for a fracture.  Most notably, the 
remainder of the service medical records contain no follow-up 
for any residuals, and the separation examination reported no 
relevant defects or diagnoses.  

Following service, the medical evidence contains no further 
complaint of right foot symptomatology until 1996.  The Board 
observes that the medical evidence is unclear as to the 
nature of the current disability of the right foot or right 
toe.  The VA examiners found no disability, whereas private 
physicians have identified a fracture or degenerative joint 
disease.  Regardless, the Board finds that any current 
disability has not been shown to be related to the veteran's 
period of active service.  

In so finding, the Board notes that the record contains no 
evidence of chronicity or continuity of symptoms.  Moreover, 
the VA examiners found that any right foot disability was not 
related to active service.  As discussed above, these 
opinions are accorded more weight because the private medical 
opinions are based upon an erroneous medical history.  
Accordingly, service connection for residuals of an injury of 
the right first metatarsal is denied.


ORDER

Service connection for residuals of a right ankle injury is 
denied.

Service connection for residuals of a left ankle injury is 
denied.

Service connection for residuals of an injury of the right 
first metatarsal is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

